                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DERRICK LEE SMITH,                                  Civil Action No. 19-CV-10240
#2019001232,
                                                    HON. BERNARD A. FRIEDMAN
         Petitioner,
vs

LAURIE MIRLES-SMITH, et al.,

      Respondents.
____________________________/

 OPINION AND ORDER DISMISSING PETITIONER’S APPLICATION FOR A
 WRIT OF HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE
   OF APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

                Petitioner in this matter has filed an application for a writ of habeas corpus.

He challenges the State of Michigan’s failure to bring him to trial on unspecified criminal

charges. Petitioner alleges that he has attempted since 2014 to have the Wayne County

prosecutor bring him to trial on these charges. He argues that his Sixth Amendment right to

a speedy trial is being violated because he has not been brought to trial within 180 days, as

required by Michigan law. Petitioner seeks dismissal of the pending charges. He does not

allege that he has attempted to seek relief in the state courts.

                This petition must be dismissed because, as this Court explained in Hoard v.

State of Michigan, No. 05-CV-73136-DT, 2005 WL 2291000, at *1 (E.D. Mich. Sept. 19,

2005),

                [i]n the absence of “special circumstances,” federal habeas
                corpus relief is not available to review the merits of an
                affirmative defense to a state criminal charge prior to a judgment
                of conviction by a state court. Braden v. 30th Judicial Circuit
             Court of Kentucky, 410 U.S. 484, 489, 93 S.Ct. 1123, 35
             L.Ed.2d 443 (1973). A state criminal case is therefore ordinarily
             ripe for federal habeas review only after the defendant has been
             tried, convicted, sentenced, and has pursued his or her direct
             appeals. See Allen v. Attorney General of the State of Maine, 80
             F.3d 569, 572 (1st Cir.1996). Although federal courts have
             jurisdiction to hear pre-trial habeas corpus petitions, a federal
             court should normally abstain from exercising this jurisdiction
             to consider a pre-trial habeas petition if the issues raised in the
             petition may be resolved either by trial in the state courts or by
             other state procedures available to petitioner. See Atkins v.
             People of the State of Michigan, 644 F.2d 543, 545-46 (6th
             Cir.1981). Where a habeas petitioner's claims, if successful,
             would be dispositive of pending state criminal charges, the
             claims may be exhausted only by presenting the issues at the
             trial in state court, including claims that provide an affirmative
             defense to the criminal charges and claims that would “abort a
             state criminal proceeding, dismiss an indictment, or prevent a
             prosecution.” Moore v. United States, 875 F. Supp. 620, 622
             (D.Neb.1994). The practical effect of this exhaustion
             requirement is that review of dispositive claims in habeas is not
             available prior to a state trial. Id.

             For this reason, no habeas relief is available to petitioner at this time. Pursuant

to Rule 4 of the Rules Governing Section 2254 and 2255 Cases, the Court is therefore

required to dismiss the petition. Accordingly,



             IT IS ORDERED that petitioner’s application for a writ of habeas corpus is

dismissed without prejudice.




                                              2
                IT IS FURTHER ORDERED that no certificate of appealability shall issue

because petitioner has made no substantial showing of the denial of any of his constitutional

rights.



                IT IS FURTHER ORDERED that petitioner may not proceed on appeal in

forma pauperis because no appeal in this matter could be taken in good faith.




                                        s/Bernard A. Friedman
Dated: January 31, 2019                 BERNARD A. FRIEDMAN
Detroit, Michigan                       SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on January 31, 2019.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager




                                                    3
